      Case 1:20-cv-00889-DAD-JLT Document 7 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    AMERICAN CIVIL LIBERTIES                          No. 1:20-cv-00889-DAD-JLT
      UNION OF SOUTHERN CALIFORNIA,
12    et al.,
                   Plaintiffs,
13                                                      ORDER SETTING BRIEFING SCHEDULE
             v.                                         AND HEARING ON PLAINTIFFS’ MOTION
14                                                      FOR A TEMPORARY RESTRAINING
      TAMARAH HARBER-PICKENS, et al.,                   ORDER
15
                         Defendants.                    (Doc. No. 6)
16

17

18          On June 29, 2020, plaintiffs filed a motion for a temporary restraining order in this action.

19   (Doc. No. 6.) Therein, plaintiffs seek an order restraining defendants from “denying the public

20   access to judicial proceedings occurring in the Kern County Superior Court, except as deemed

21   permissible following an appropriate case-by-case adjudication, without providing some limited

22   in-person access consistent with social distancing and a viable alternative mechanism for the

23   public to remotely access all civil and criminal court proceedings, including trials, that would

24   otherwise be public under the law.” (Id. at 3.)

25          Defendants will be provided with an opportunity to file a response to plaintiffs’ motion for

26   a temporary restraining order by 12:00 p.m. PST on July 1, 2020. A hearing on plaintiffs’ motion

27   will be held on July 2, 2020 at 10:00 A.M. PST before District Judge Dale A. Drozd. The parties

28   must appear by video or telephonically and are directed to contact the undersigned’s Courtroom
                                                       1
      Case 1:20-cv-00889-DAD-JLT Document 7 Filed 06/29/20 Page 2 of 2

 1   Deputy Jami Thorp (jthorp@caed.uscourts.gov) for dial-in or log-in information. The Clerk of

 2   the Court is directed to serve a copy of this order on County Counsel for the County of Kern,

 3   Margo A. Raison (mraison@kerncounty.com). County Counsel is requested to forward this order

 4   to the appropriate counsel representing the named defendants in this action. The court will also

 5   attempt to contact the Kern County Superior Court on June 30, 2020 to determine whether the

 6   California Attorney General’s Office or other counsel should be served with this order so that

 7   they may take advantage of the opportunity to file an opposition to the pending motion prior to

 8   the hearing.

 9   IT IS SO ORDERED.
10
        Dated:      June 29, 2020
11                                                    UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
